*305OBIHIOff,
By his Honor John St. Haul.
This is an action -under the Workman's Compensation tatute, Brought hy a dependent mother for the death of her son. The latter was killed in the course of his employment and in the performance of his duties; towit, whilst operating a motor-driven vehicle, or automobile, used hy defendants in the conduct of their business.
It has been decided (since the judgment herein rendered below) that operating a motor-driven vehicle for business purposes, constitutes "operating an engine or other machinery", within the meaning of the Workman’s Compensation Statute. Haddad vs Commercial Motor Truck Co, 146 La 898. Hence the only question now involved herein is the amount of the compensation due.
The basis of compensation under the statute is the employee's "average weekly wage"; which the statute itself defines as being "the annual earnings of the injured employee divided by, fifty-two"; except where the employment has been for less than a year, or the rule is otherwise impracticable (Acts of 1914 p. 53)
In the case before us the deceased had been employed steadily for a full year, and the application of the rule offers no difficulty whatever. During the 52 last full